OPINION

Per Curiam:

Instead of filing a brief respondent’s counsel of record filed a “response to appellant’s opening brief” wherein he informed this court that respondent did not wish to retain him to pursue the appeal. Counsel then asked us to decide the matter on the record below, as well as the brief filed with the district court.
Respondent’s desire not to pursue this appeal and his failure to have an adequate brief filed with this court amounts to a confession of error. Toiyabe Supply Co. v. Arcade, 74 Nev. 314, 330 P.2d 121 (1958); Paso Builders, Inc. v. Hebard, 83 Nev. 165, 170, 426 P.2d 731 (1967); Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975). See Petri v. *19Sheriff of Washoe Comity, 87 Nev. 549, 551, 491 P.2d 43 (1971).
The order of the district court, which granted the extraordinary writ of mandamus, is reversed.